DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/10/2022.  As directed by the amendment: claim 1 has been amended, no additional claims have been cancelled and no new claims have been added. Thus, claims 1-3 are presently pending in this application, and currently examined in the Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opaque member being fixed on a convex portion of the base end (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The last two lines of claim 1 sets forth the parameter of the opaque member being fixed to a convex portion of the base end of the protrusion, however, this parameter has never been mentioned in the originally filed disclosure. Specifically, the originally filed specification, of the current application at hand, never states that the opaque member is fixed/attached on/to the convex portion of the base end/protrusion; the only thing that is stated, throughout the originally filed specification, is that the opaque member is fixed/attached, with adhesive, “in the sparse areas”, but nowhere in the entire disclosure is it ever mentioned that the opaque member is fixed/attached on/to the convex portion of the base end/protrusion, as is currently set forth in claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The fourth to last line of claim 1 recites the limitation of “the outer surface”; however, there is insufficient antecedent basis for this limitation in the claim. Specifically, it is not clear what exact structure is meant by the above mentioned limitation, is it the outer surface of the protrusion or the outer surface of the base end or some other outer surface.  For the purpose of examination, as can be gleaned from the originally filed disclosure, the above mentioned limitation shall be interpreted as “the outer surface of the base end”; appropriate correction is required.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (US PG Pub. 2017/0231742), hereinafter Epstein, in view of Stigall et al. (US PG Pub. 2014/0058251), hereinafter Stigall, and Losordo et al. (US PG Pub. 2018/0064454), hereinafter Losordo.
Regarding claims 1-3, Epstein discloses a stent (102), illustrated in Figures 3-6, comprising a strut (114) provided with at least one protrusion (148); and an opaque member (150) that is provided along a longitudinal direction of the protrusion (148) to cover the protrusion, the opaque member (150) being highly opaque to radiation, and being fixed to protrusion (148) in a coil form with an adhesive ([0102] & [0103], Lines 4-6), wherein an outer surface (160) of the protrusion (148) is flat along the longitudinal direction ([0100], Lines 3-5 – to clarify, it is stated that surface 160 and/or both surfaces 160 & 162 do not have to be curved surfaces, as illustrated, but can be flat); and a base end (BE) of the protrusion being provided on a surface of the strut (114), wherein the base end (BE) of the protrusion has an outer surface (OS) opposite to the surface of the strut (114), the outer surface (OS) of the base end protrudes convexly outwardly from an extended line (EL) of the flat outer surface (160) of the protrusion, wherein the opaque member (150) is fixed on or to the convex portion (OS) of the base end of the protrusion, illustrated in Figures 5, 6 and modified figure 6, below; but does not specifically disclose the at least one protrusion comprises a pair of protrusions having tips facing each other with a distance between the tips, and that the opaque member has a dense area and a pair of sparse areas, wherein the spacing ratio of the sparse areas is higher than the spacing ratio of the dense area; and the pair of sparse areas cover each pair of protrusions, and the dense area is between the pair of sparse areas/distal to one of the sparse areas. 

    PNG
    media_image1.png
    304
    511
    media_image1.png
    Greyscale

	However, Stigall teaches a vascular device, in the same field of endeavor, comprising an opaque member (120) having a pair of sparse areas (160) and a dense area (155), between the pair of sparse areas (160)/distal to one of the sparse areas, wherein the spacing ratio of the sparse areas (160) is higher than the spacing ratio of the dense area (155), illustrated in Figure 2 (Stigall: [0039], Lines 7-10 & [0042], Lines 1-7); the opaque member coil having dense and sparse areas allow for visualization without compromising flexibility and maneuverability, while also provide for regions of varying radiopacity (Stigall: [0032], Lines 12-19).  Furthermore, Losordo teaches a vascular device (100), in the same field of endeavor, comprising struts (102/104/106/118) provided with a protrusion (122), including a pair of protrusions (SA) having tips facing each other with a distance (D) between the tips, and an opaque member/radiopaque marker coil provided along the protrusion (122), illustrated in Figures 2, 5 and modified figure 5, below; the protrusion/pair of protrusions provides a mechanical structure to securely mount the radiopaque marker coils while maintaining a smooth transition between the radiopaque marker coils and the struts when the device is compressed for delivery (Losordo: [0048]).

    PNG
    media_image2.png
    390
    514
    media_image2.png
    Greyscale

	In view of the teachings of Stigall and Losordo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the coiled opaque member, of the stent of Epstein, to have a pair of sparse areas and a dense area, between the pair of sparse areas/distal to one of the sparse areas, wherein the spacing ratio of the sparse areas is higher than the spacing ratio of the dense area, in order to allow for visualization without compromising flexibility and maneuverability, while also provide for regions of varying radiopacity, as taught by Stigall.  It would further have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the at least one protrusion, of the stent of Epstein in view of Stigall, to include a pair of protrusions having tips facing each other with a distance between the tips, as taught by Losordo; the opaque member being arranged such that each of the pair of sparse areas covers each of the pair of protrusions and the dense area is located between the sparse areas, as taught by Stigall (Figure 2 of Stigall illustrates a dense area 155 located between sparse areas 160); in order to provide mechanical structure(s) to securely mount the coiled opaque member(s) while maintaining a smooth transition between the coiled opaque member(s) and the struts, of the stent of Epstein in view of Stigall, when the stent is compressed for delivery, as taught by Losordo.  

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim1 as being unpatentable over the prior art of Epstein in view of Stigall and Losordo, stating that Epstein doesn’t teach “a base end of the protrusion being provided on a surface of the strut, wherein the base end of the protrusion has an outer surface opposite to the surface of the strut, and the outer surface protrudes convexly outwardly from an extended line of the flat outer surface of the protrusion, and wherein the opaque member is fixed on or to a convex portion of the base end of the protrusion with the adhesive”. Examiner respectfully disagrees with Applicant’s assertion.  As detailed above in the rejection section and illustrated in modified figure 6, above, Epstein clearly teaches all the above mentioned structural limitations, as set forth in the claim. Though Epstein just illustrates, in Figure 6 and modified figure 6, above, the parameter of the opaque member being fixed on/to a convex portion of the base end of the protrusion, not specifically stating it in the specification, it is to be noted that neither does the current application at hand, specifically this parameter is never mentioned in the specification, or illustrated in the Figures; in fact, the originally filed disclosure of the current application at hand is completely silent regarding this parameter.  Applicant also seems to argue that Epstein does not teach the newly added parameter of the outer surface of the protrusion being flat along the longitudinal direction, and points to paragraph [0099] of Epstein as a reason why the outer surface of the protrusion cannot be flat. Again, Examiner respectfully disagrees with Applicant’s assertion. Specifically, addressing the line pointed to by Applicant in paragraph [0099] of Epstein, it clearly states that “In some embodiments the marker-mounting projection 148 has an arcuate, bowed or curved shape” (emphasis added); this means that some, but not all, possible embodiments of the invention of Epstein can include a protrusion(s) with a curved shape.  Furthermore, in the next paragraph [0100], Epstein goes on to describe other/different embodiments, and clearly states that the surfaces 160 and 162 of the protrusion can, but don’t need to have, a curved surface, i.e. convex or concave curve, with a possibility of either one or both surfaces not having the curve, and therefore being straight/flat.  Thus, the rejection of independent claim 1 as being unpatentable over the prior art of Epstein in view of Stigall and Losordo is deemed to be proper since all the structural limitations of the final device/stent are taught, and/or are obvious, by the combination of the above mentioned prior art; therefore, the rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774